Status of Claims
1. 	Claims 1, 6, 9, 19 and 20 are currently amended by Examiner (see attached Interview summary).
2. 	Claims 1-20, originally filed for consideration.
3. 	Claims 1-20 are currently allowed.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in an interview with Attorney Gall Gotfried on 04/22/2022. 

6.	The application has been amended as follows: 
	Please amend the claims filed 06/09/2020 as shown below.
1. (Amended) A method comprising:
receiving, by a messaging application, a request to access a third-party resource;
 in response to receiving the request, obtaining a user interface data corresponding to the third-party resource; 
generating, for display on a client device, a graphical user interface of the third-party resource based on [[the]] a markup-language document; 
generating for display a menu with an option to authorize the third-party resource to access user data from the messaging application; and 
authorizing the third-party resource to access the user data from the messaging application in response to a user interaction with the menu.

6. (Amended) The method of claim 1,
 wherein the menu includes a description of the user data associated with the user interaction

9. The method of claim 1, further comprising:
determining that the user data which the third-party resource requests access to includes an avatar of the user; and 
in response to determining that the user data includes the avatar of the user, displaying an icon that includes the avatar of the user in the menu.

19. (Amended) A system comprising: a processor configured to perform operations comprising:
receiving, by a messaging application, a request to access a third- party resource; 
in response to receiving the request, obtaining a user interface data corresponding to the third-party resource; 
generating, for display on a client device, a graphical user interface of the third-party resource based on [[the]] a markup-language document; 	generating for display a menu with an option to authorize the third- party resource to access user data from the messaging application; and
authorizing the third-party resource to access the user data from the messaging application in response to a user interaction with the menu.

20. (Amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving, by a messaging application, a request to access a third-party resource; 
in response to receiving the request, obtaining a user interface data corresponding to the third-party resource; 
generating, for display on a client device, a graphical user interface of the third-party resource based on [[the]] a markup-language document; 
generating for display a menu with an option to authorize the third-party resource to access user data from the messaging application; and 
authorizing the third-party resource to access the user data from the messaging application in response to a user interaction with the menu.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
The present claims are directed to a messaging application providing access a user data. This is taught by HongQian Karen Lu (US 20140189799 A1) in view of Yates et al., (US 20120117626 A1) and further in view of Klein et al., (US 20210096887 A1) and Grantham et al., (US 20200106728 A1). Additionally, Lu teaches a method comprising: 
receiving, by a messaging application, a request to access a third-party resource (¶¶ 0004, 0062), in response to receiving the request, obtaining a user interface data corresponding to the third-party resource (¶ 0004), generating, for display on a client device, a graphical user interface of the third-party resource based on the markup-language document (¶ 0027), generating for display a menu with an option to authorize the third-party resource to access user data from the messaging application (¶ 0006), and authorizing the third-party resource to access the user data from the messaging application in response to a user interaction with the menu (¶ 0007).
However, the prior art does not disclose, neither singly nor in combination, the 
claimed combination of steps of claim 13, the method of claim 1, wherein the third-party resource comprises small- scale version of a third-party application, further comprising: 
authorizing the third-party application separately from the small-scale version of the third-party application, wherein the third-party application is authorized to access a first type of user data from the messaging application, and wherein the small-scale version of the third-party application is authorized to access a second type of user data from the messaging application, claim 15, the method of claim 1, further comprising: generating for display, by the messaging application, a graphical user interface of the messaging application representing third-party resources that have been authorized to access the user data from the messaging application, the graphical user interface comprising a first portion that includes markup-language based third-party resources that have been authorized to access the user data, and the graphical user interface comprising a second portion that includes third-party applications that have been authorized to access the user data, and claim 17, the method of claim 15, further comprising ranking the third-party resources by recency of being authorized to access the user data, wherein the third- party resources are represented according to the ranking.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685